            Case 2:18-cv-00569-PBT Document 44 Filed 12/17/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   IN THE EASTERN DISTRICT OF PENNSYLVANIA

JANE W, in her individual capacity, and in
her capacity as the personal representative
of the estates of her relatives, James W,
Julie W and Jen W;
                                                    Case No. 2:18-CV-00569-PBT
JOHN X, in his individual capacity, and in
his capacity as the personal representative of
the estates of his relatives, Jane X, Julie X,
James X and Joseph X;
JOHN Y, in his individual capacity;
AND JOHN Z, in his individual capacity,
                              Plaintiffs,
        v.
MOSES W. THOMAS,
                              Defendant.


PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO PLAINTIFFS’ FIRST SET OF
      DOCUMENT REQUESTS AND FIRST SET OF INTERROGATORIES

       Plaintiffs Jane W, John X, John Y, and John Z (“Plaintiffs”) respectfully move this Court

pursuant to Federal Rule of Civil Procedure 37(a) and Local Civil Rule 26.1(g) to compel

Defendant Moses W. Thomas (“Defendant”) to produce documents pursuant to Plaintiffs’ First

Set of Document Requests and to answer Plaintiffs’ First Set of Interrogatories (the “Requests”)

without objection. For the following reasons, this Court should grant the instant motion:

       1.       The facts in support of this motion are contained in the attached Declaration of

Elizabeth Nielsen, which is incorporated by reference.
            Case 2:18-cv-00569-PBT Document 44 Filed 12/17/19 Page 2 of 3



       2.       On October 11, 2019, Plaintiffs served the Requests on Defendant by email to

Defendants’ counsel, Nixon T. Kannah. See Nielsen Decl. ¶ 5; Ex. B. 1

       3.       Pursuant to Federal Rules of Civil Procedure 33(b)(2) and 34(b)(2)(A), Defendant

was obligated to respond by November 12, 2019.

       4.       Defendant did not serve responses and objections, nor did Defendant request an

extension or otherwise meet-and-confer with Plaintiffs. Nielsen Decl. ¶¶ 6–7.

       5.       Plaintiffs attempted on five occasions between November 12 and December 16,

2019, by written and telephonic requests, to communicate with Defendant’s counsel concerning

Defendant’s failure or refusal to serve responses to the Requests. Nielsen Decl. ¶¶ 8–12; Ex. C,

D, E. Plaintiffs’ counsel’s diligent efforts were met with complete silence until December 16,

when Defendant’s counsel informed Plaintiffs’ counsel that he has been unable to contact his

client for 90 days. Nielsen Decl. ¶¶ 8–13; Ex. F. Defendant’s counsel confirmed the same in a

telephone call on December 17. Nielsen Decl. ¶ 15.

       6.       Defendant’s unexcused silence leaves Plaintiffs with no alternative but to seek an

order to compel.

       7.       By reason of the aforesaid failures or refusals to respond, Defendant has waived

any procedural right to object to the requested discovery. See Fed. R. Civ. P. 33(b)(2), (b)(4);

Fed. R. Civ. P. 34(b)(2)(A).

       Accordingly, Plaintiffs request that the Court issue an order pursuant to Rule 37

compelling Defendant to produce documents pursuant to Plaintiffs’ First Set of Document

Requests and to answer Plaintiffs’ First Set of Interrogatories within 30 calendar days from the

entry of the order.

1
    The parties agreed to service of discovery documents by email on January 31, 2019. Nielsen
    Decl. ¶ 4; Ex. A.

                                                 2
          Case 2:18-cv-00569-PBT Document 44 Filed 12/17/19 Page 3 of 3



                                        CONCLUSION

       For the foregoing reasons, the Court should compel Defendant to produce documents

pursuant to Plaintiffs’ First Set of Document Requests and to answer First Set of Interrogatories

within 30 days of entry of an order granting this motion, and impose such other relief as the court

deems appropriate to assure compliance with its order.



Dated December 17, 2019                        Respectfully submitted,

 /s/ Carmen K. Cheung                           /s/ Catherine Amirfar
Nushin Sarkarati*                              Catherine Amirfar*
Carmen K. Cheung*                              Elizabeth Nielsen*
Elzbieta T. Matthews*                          DEBEVOISE & PLIMPTON LLP
CENTER FOR JUSTICE AND ACCOUNTABILITY          919 Third Avenue
One Hallidie Plaza, Suite 406                  New York, NY 10022
San Francisco, CA 94102                        T: +1-212-909-6000
T: +1-415-544-0444                             F: +1-212-909-6836
F: +1-415-544-0456

 /s/ Laurence S. Shtasel
Laurence Shtasel
Pennsylvania Bar No. 58528
James T. Giles
Pennsylvania Bar No. 4425
Huaou Yan
Pennsylvania Bar No. 324705
BLANK ROME
One Logan Square
130 North 18th Street
Philadelphia, PA 19103
T: +1-215-569-5500
F: +1-215-569-5555


Counsel for Plaintiffs

* Admitted pro hac vice


                                                3
